              Case 2:13-cr-00122-JAM Document 179 Filed 01/12/21 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW C. THUESEN
     Assistant U. S. Attorney
 3   ROBERT ARTUZ
     Special Assistant U.S. Attorney
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:13-CR-00122-JAM
12                  Plaintiff,
                                                            FINAL ORDER OF FORFEITURE
13          v.
14   STEPHEN GORDON WOOD,
15                  Defendants.
16

17          On or about October 23, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the guilty plea and factual basis entered by defendant

19 Stephen Gordon Wood, forfeiting to the United States the following property:

20                  a. HP laptop computer, serial number CNF12907Z3.

21          Beginning on November 9, 2019, for at least 30 consecutive days, the United States published

22 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

23 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

24 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the validity

25 of their alleged legal interest in the forfeited property.

26          The United States sent direct written notice by certified mail to the following individual known to

27 have an alleged interest in the property:

28 ///
                                                           1                               Final Order of Forfeiture
              Case 2:13-cr-00122-JAM Document 179 Filed 01/12/21 Page 2 of 2



 1                  a.     Jamie Wood: A notice letter was sent via certified mail to Jamie Wood at 4036 Edith

 2 Avenue, Yuba, CA 95993 on November 4, 2020. The PS Form 3811 (certified mail “green card” showing

 3 delivery of mail) was signed on November 6, 2020.

 4          The Court has been advised that no third party has filed a claim to the subject property, and the time

 5 for any person or entity to file a claim has expired.

 6          Accordingly, it is hereby ORDERED and ADJUDGED:

 7          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 8 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 9 interest of Stephen Gordon Wood and Jamie Wood.

10          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

11 United States of America.

12          3.      The U.S. Customs and Border Protection – Homeland Security Investigations shall maintain

13 custody of and control over the subject property until it is disposed of according to law.

14          SO ORDERED this 11th day of January, 2021.

15
                                                               /s/ John A. Mendez
16
                                                               THE HONORABLE JOHN A. MENDEZ
17                                                             UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                           2                                 Final Order of Forfeiture
